
	
		VI
		110th CONGRESS
		2d Session
		S. 2582
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Sali Bregaj, Mjaftime Bregaj, and
		  Nertila Bregaj-Dwyer.
	
	
		1.Permanent resident status for
			 Sali Bregaj, Mjaftime Bregaj, and Nertila Bregaj-Dwyer
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act
			 (8 U.S.C. 1151), Sali Bregaj, Mjaftime Bregaj, and Nertila Bregaj-Dwyer shall
			 each be eligible for issuance of an immigrant visa or for adjustment of status
			 to that of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Sali Bregaj,
			 Mjaftime Bregaj, and Nertila Bregaj-Dwyer enter the United States before the
			 filing deadline specified in subsection (c), they shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 (8 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the applications for issuance of an immigrant visa or the
			 application for adjustment of status are filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of immigrant visas or permanent resident status to Sali Bregaj,
			 Mjaftime Bregaj, and Nertila Bregaj-Dwyer, the Secretary of State shall
			 instruct the proper officer to reduce by 3, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of Albania under section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of
			 immigrant visas that are made available to natives of Albania under section
			 202(e) of such Act (8 U.S.C. 1153(e)).
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Sali Bregaj, Mjaftime Bregaj, and Nertila Bregaj-Dwyer shall not, by virtue
			 of such relationship, be accorded any right, privilege, or status under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
			
